IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40430
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT EARL SEGEADA,

                                      Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:94-CR-119
                         - - - - - - - - - -
                          November 30, 1995
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert Earl Segeada appeals his conviction for being a felon

in the unlawful possession in a firearm in violation of 18 U.S.C.

§ 922(g)(1).   Segeada maintains that the district court

erroneously refused to give a requested jury instruction and that

§ 922(g)(1) is unconstitutional.   Our review of the briefs and

record reveals no reversible error; we AFFIRM.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.